Let me start by congratulating His Excellency Mr. Tijjani Muhammad-Bande of Nigeria on his election as President of the General Assembly at its seventy-fourth session. We have full confidence in his leadership, and he can count on our support in the delivery of his mandate.
Since the adoption of our founding Charter of the United Nations, the world in general has become a better place. However, new conflicts have emerged; some persist today while others have raged for decades. My country has the sad record of being one of the most bombed nations in the history of humankind, while being at war with no one. Among its great merits, the United Nations is here to help to prevent such conflicts — modestly called regional conflicts — from degenerating into a full-scale global confrontation, and that was especially true during the Cold War.
The end of the division of the world into two rival blocs gave rise to a new world order, followed shortly by the emergence of new economic Powers. Those dramatic changes paved the way for the new reality of a multipolar world. That new world should enable the peaceful co-existence of countries with different political systems, religious and cultural references and concepts of the economic role of the State, but in which they can all agree to subject themselves to a number of common rules set out in treaties that no State should reject unilaterally. While that multipolarity is undeniable, it continues to face resistance and rebuke. Based on the pretext of the universality of certain values, some Powers are attempting to impose their model of society and governance, thereby fomenting a new form of division in the world that reminds us of the worst moments of the Cold War. Today countries are labelled as enemies simply because they are viewed as competitors or because they refuse to take sides, irrespective of their context and history. Others are pressured to line up behind an ideology, creating a world of us against them. Important treaties are being unilaterally rejected.
Despite the clear provisions against it enshrined in the Charter of the United Nations, interference in others’ affairs is commonplace and proliferating. Under international law, interference in the affairs of a sovereign State is authorized only for humanitarian reasons, and in a deceptive and deceitful practice, humanitarian reasons have now been used as a pretext to interfere in some countries’ domestic affairs and even provoke regime change by undemocratic means. Governments have fabricated claims and accusations, based on false information relayed by the mainstream — or should we say gaslighting — media, to justify interference of all kinds, creating instability, tensions and often chaos and suffering. As a result, the world is full of uncertainties. The international community is facing damaging challenges in the form of geopolitical rivalry and armed conflicts, to which are added growing terrorism, extremism, radicalism and other unconventional security threats.
The arms race is being revived by the reckless use of threats and by breaking international commitments, to the detriment of the world’s efforts to reduce poverty, combat climate change and promote prosperity and a better quality of life. Free and fair trade is being threatened by new forms of protectionism. Natural disasters related to climate change are becoming more intense, dramatic and frequent, with worsening humanitarian consequences.
We have been asked to reflect on how to galvanize multilateral efforts to meet those global challenges. I believe that the answer requires that we address two fundamental issues. The first is how to ensure the peace, security and stability of the world, and the second is how to get multilateralism back on track and make it effective once again. The increasingly serious threats to global security and the future of our planet are a direct consequence of the weakening of multilateralism. It is imperative to reverse that trend.
Development, when truly sustainable, should be a positive factor in tackling most of the problems facing the world. For nearly a century the globalization of the world economy, driven by effective multilateralism, has greatly facilitated trade, investment, the flow of people and technological advances. Yet everything has a flip side. While globalization supports economic growth, it also widens disparities and raises the issues of equity and inclusiveness. Industrialization has created a level of material wealth we have never seen before, but it has also strained the environment and will cause irreparable damage if allowed to continue uncontrolled. Protectionism and self-isolation will lead us nowhere. We firmly believe that openness can offer us new opportunities and counter the zero-sum-game mentality. Promoting inclusive and shared development therefore requires that we favour dialogue and partnership over confrontation and aggression.
Other grave threats, such as new environmental pressures, pose serious challenges to sustainable development and the implementation of the 2030 Agenda for Sustainable Development. For far too long we have taken our natural resources, such as fresh air, blue skies, clean water and healthy soil, for granted. We have been unkind to them, and now they are being unkind to us. The global environmental issues cannot be tackled by the efforts of a few countries alone. Nations both large and small must join hands in a concerted effort to engineer innovative funding to help the countries affected finance green growth and build resilience. That is how we can sustain the implementation of the Paris Agreement on Climate Change, which is a milestone in the history of climate governance. As one of the countries most vulnerable to climate change, Cambodia will continue to take steps to tackle the issue and fully honour its obligations. A few days ago, we convened the Climate Action Summit here in New York. We hope that international solidarity will now be more forthcoming.
I would now like to briefly share with the Assembly the major developments in my country. We have reason to be pleased but also to be seriously concerned. Cambodia’s commitment to a liberalized economy and multilateralism has led to unprecedented growth in personal wealth and living standards over the past two decades. With an average annual growth rate of more than 7 per cent for more than 20 years, Cambodia is ranked by the World Bank as the sixth fastest-growing country in the world. We achieved most of the Millennium Development Goals ahead of schedule. Our ranking on the human development index has risen considerably over the past several decades, putting us in the medium human development category and positioning us as the eighth most successful country in the world in this area for the same period. Between 1990 and 2017, life expectancy at birth increased by almost 16 years, from 53.6 to 69.3 years. Cambodia has seen sharp drops in infant and maternal mortality and deaths from HIV/AIDS, malaria and tuberculosis. Access to primary education is now almost universal and primary school enrolment rates are close to 100 per cent for both boys and girls. We are translating our commitments — which can be summed up as being focused on leaving no one behind — into policies and actions. The adoption of a national strategic framework for social protection for the period from 2016 to 2025 was a turning point that emphasized how important my Government considers social protection.
As a country that once benefited from United Nations peacekeeping operations, Cambodia is now one of the most active contributors to those missions, having deployed more than 6,300 Blue Helmets to eight countries in Africa and the Middle East since 2006. As of this year, Cambodia ranks twenty-ninth of the 122 countries contributing troops to peacekeeping operations and third among the countries of the Association of Southeast Asian Nations. My Government has two primary objectives. The first is maintaining peace and political stability and consolidating a pluralist democracy, and the second is making a priority of assuring our people’s basic rights, including the right to food, health, education, housing, work and mobility. During our most recent general election, 77 per cent of voters expressed support for those policies.
I also want to share our serious concerns with the Assembly. The 1991 Agreement on a Comprehensive Political Settlement of the Cambodia Conflict enshrined the establishment of a democratic system based on the Western model in Cambodia, a country that had never had such a system before. As we all know, democracy cannot be decreed but is rather learned gradually. Considering our recent and tragic past, we have made enormous strides in that regard. Our Constitution, legislation and institutions are largely based on Western models. We have held National Assembly elections every five years since 1993, and the voter turnout in this year’s elections was 83 per cent, a number that many Western countries can only dream of.
However, we are being confronted with practices that have little to do with democracy because they fail to respect the law, institutions and individuals. We are dealing with a branch of the opposition that has gained popularity by taking the path of demagogy, racism and xenophobia. Its adherents use universally condemned tactics — defamation, the publication of false documents, the dissemination of false information and incitement to racial hatred, violence and sedition. A critical point was reached when the leader of this opposition told his supporters that he was getting funding and technical assistance from a foreign Power to overthrow the Government using the same methods that we have seen in the so-called colour revolutions elsewhere in the world. We responded by enforcing existing legislation, which, I want to emphasize, is no different from the rule that the West applies when a political party goes outside the law. That is what we are being reproached for today and what some people think justifies the imposition of sanctions.
We are facing interference from Governments and institutions that are going so far as to tell us how to draft and enforce our laws; that are directly or indirectly financing and supporting a political faction; that are attempting to impose people on our political life who have made themselves outcasts in society by repeatedly violating its laws; that are trying to influence the direction of our foreign policy; and that will not hesitate to inflict sanctions on us in the name of values and principles that they invoke when the circumstances suit them and completely forget when they do not.
Like other peoples, we Cambodians simply want the freedom to be ourselves and make our own choices, and to peacefully defend our essential national interests and sovereignty in accordance with our own values, aspirations and characteristics. The relevance of international law lies not only in equity and justice, but also in the way it is implemented. That is why we expect all countries and international institutions to ensure that international law is uniformly applied and to reject any selective practices of it. Cambodia welcomes genuine cooperation with all countries of the world, with only one condition, which is that its sovereignty be respected. We will not accept interference under any circumstances, and we will not compromise our sovereignty in exchange for any kind of cooperation or preferential treatment.
I would like to conclude by sharing our belief that in a multipolar world, multilateralism can succeed only if it rejects all forms of interference. From the principles of equality and sovereignty that were established more than 360 years ago in the Treaty of Westphalia to the Charter of the United Nations, the world is equipped with the principles it needs to guide its international relations. The sovereignty of all countries — rich or poor, large or small, strong or weak — must be respected. Their domestic affairs do not permit any outside interference. Their social systems and the paths they choose for their development reflect sovereign choices. It is through respect for the right of peoples to self-determination, solemnly enshrined in the Charter, that we can make multilateralism thrive and find paths to peace, stability, solidarity and progress.